Citation Nr: 1726273	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 travel Board hearing and a transcript of this hearing is of record.  

This appeal was previously before the Board in June 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded by the Board in June 2016 in order to obtain an addendum VA opinion which adequately addressed the Veteran's lay statements regarding continuity of symptomatology.  

In response to the June 2016 Board remand a February 2017 addendum opinion was obtained.  The opinion provider concluded the Veteran's right ankle disability was less likely than not etiologically related to his active service.  The opinion provider noted the Veteran's lay statements regarding continuity of symptomatology were not corroborated by medical evidence.  Moreover, the opinion provider stated the Veteran's in-service ankle tendonitis and strain were acute rather than chronic and this fact taken together with the lack of continuity of symptomatology made it "unlikely" that his current symptoms are related to his active service. 

The Board finds the February 2017 VA addendum opinion to be inadequate.  While the opinion provider addressed the Veteran's lay statements regarding continuity of symptomatology she impermissibly discounted them because there was no corroborating medical evidence.  A layperson is competent to report on the onset and continuity of his current symptomatology his statements need not be corroborated by medical evidence.  Moreover, the Veteran specifically testified at his March 2016 hearing that he did not seek medical care because he was self-treating his ankle disability.  The opinion provider failed to adequately address the Veteran's lay statements as directed by the June 2016 Board remand, therefore, a new addendum opinion must be obtained on remand.  

Additionally, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of step one, contact the VA opinion provider who provided the February 2017 opinion in connection with his claim for his right ankle disability for an additional addendum opinion.  Copies of all pertinent records should be made available to and reviewed by the opinion provider.  Based on the review of the record the examiner should address whether:

It is at least as likely as not (50 percent or higher degree of probability) that the Veteran's right ankle disability is etiologically related to his active service.  The opinion provider should specifically address whether the Veteran's current right ankle pain is the same right ankle pain from his in-service right ankle disability.  

The opinion provider should consider, and discuss as necessary, the Veteran's lay statements including his statement in his March 2016 Board hearing addressing continuity of symptomatology and stating that he self-treated his right ankle disability rather than seeking medical treatment.  

The Board notes the Veteran is competent to report on the onset and continuity of his current ankle pain and that this testimony need not be corroborated by medical evidence.

The examiner should provide a thorough rationale for the opinions expressed. 

If the February 2017 VA opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The RO should then re-adjudicate the claim on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




